        Case 1:21-cr-00068-TNM Document 48-1 Filed 05/12/21 Page 1 of 2




                                                     U.S. Department of Justice

                                                     Channing D. Phillips
                                                     Acting United States Attorney

                                                     District of Columbia


                                                     Judiciary Center
                                                     555 Fourth St., N.W.
                                                     Washington, D.C. 20530


                                                   May 12, 2021

VIA ELECTRONIC MAIL

Shelli Peterson, Esq.
Assistant Federal Public Defender
625 Indiana Avenue, Suite 550
Washington D.C. 20004
Shelli_peterson@fd.org

Marina Medvin, Esq.
Medvin Law PLC
916 Prince Street
Alexandria, VA 22314
marina@medvinlaw.com

                      Re:    United States v. Jenny Cudd and Eliel Rosa
                             Case No. 21-cr-68
                             Discovery Production No. 4

Dear Counsel:

        Discovery has been produced to you via the USAFx folder labeled “Cudd-Rosa
Discovery Production 4,” in subfolder labeled “Fast Track Discovery” and Bates stamped
CAP03_000000387 to CAP03_000000694, that contains materials as described in the attached
index. This material is subject to the terms of the Protective Order issued in this case.
Certain materials have been designated Sensitive or Highly Sensitive under the Protective
Order. These designations are clearly noted on the index provided. Please consult the index for
the corresponding Sensitive or Highly Sensitive designation.

       We also have produced to you a subfolder labeled “Highly Sensitive – USCP CCTV”
containing a zip file with 17 USCP CCTV video and image files designated Highly Sensitive
under the Protective Order.
        Case 1:21-cr-00068-TNM Document 48-1 Filed 05/12/21 Page 2 of 2




        Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of
similarly situated defendants, and citizen tips. The government is working to develop a system
that will facilitate access to these materials. In the meantime, please let me know if there are any
categories of information that you believe are particularly relevant to your client.

       Because the discovery is provided to you via USAFx, and access is limited, the discovery
is unencrypted Please contact me if you have any issues accessing the information, and to confer
regarding pretrial discovery as provided in Fed. R. Crim. P. 16.1.

         I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S.
83 (1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes
to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal
Rules of Criminal Procedure, including results or reports of any physical or mental examinations,
or scientific tests or experiments, and any expert witness summaries. I also request that
defendant(s) disclose prior statements of any witnesses defendant(s) intends to call to testify at
any hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I
request that such material be provided on the same basis upon which the government will
provide defendant(s) with materials relating to government witnesses.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

                                                      Sincerely,



                                                                      /s/
                                                      AMANDA FRETTO
                                                      Assistant United States Attorney
                                                      555 4th Street, N.W.
                                                      Washington, D.C. 20530
                                                      (202) 252-7268
                                                      Amanda.Fretto@usdoj.gov




                                                 2
